          Case 2:21-cv-01050-MAK Document 16 Filed 04/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EARLY WARNING SERVICES, LLC                      CIVIL ACTION

                     v.                          NO. 21-1050

WILLIAM GRECIA



                                           ORDER
       AND NOW, this 6th day of April 2021, upon considering Defendant's Motion to dismiss

(ECF Doc. No. 4), Plaintiff's Response (ECF Doc. No. 14), and for reasons in the accompanying

Memorandum, it is ORDERED Defendant's Motion to dismiss (ECF Doc. No. 4) is DENIED

and he shall answer the Complaint no later than April 20, 2021.
